NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



CHRISTINE ROSE a/k/a Christine Devine, )
                                           )
              Appellant,                   )
                                           )
v.                                         )         Case No. 2D18-2673
                                           )
U.S. BANK TRUST National Association as )
Trustee of the Chalet Series III Trust, as )
assignee in interest of Branch Banking and )
Trust Company; MTGLQ INVESTOR, L.P., )
assignee of Branch Banking and Trust       )
Company; RICHARD M. ROSE; BRENDA )
ROSE; MICHAEL J. DEVINE; BRANCH            )
BANKING AND TRUST COMPANY; and )
STATE OF FLORIDA DEPARTMENT OF )
REVENUE,                                   )
                                           )
              Appellees.                   )
                                           )

Opinion filed June 19, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Patricia A. Muscarella, Judge.

Christine Rose, pro se.

Evan R. Raymond, Harris S. Howard, and
Matthew B. Klein of Howard Law Group,
Hollywood, for Appellee U.S. Bank Trust
National Association.
Nicole Ramirez of eXL Legal, PLLC, St.
Petersburg, for Appellee MTGLQ
Investors, L.P.

No appearance for remaining Appellees.




PER CURIAM.


             Affirmed.


BLACK, SALARIO, and BADALAMENTI, JJ., Concur.




                                         -2-